 



EXHIBIT 10.1

(Logo) [g04842g0484201.gif]

EXECUTION VERSION
 
 
 
Bridge Facility Agreement
Dated     21     December 2006
Santander BanCorp (“Santander”)
Santander Financial Services, Inc. (“Santander FS”)
(each a “Borrower” and together the “Borrowers”)
National Australia Bank Limited, acting through its offshore banking unit (ABN
12 004 044 937) (“Bank”)
 
 
 
Mallesons Stephen Jaques
Level 60
Governor Phillip Tower
1 Farrer Place
Sydney NSW 2000
Australia
T +61 2 9296 2000
F +61 2 9296 3999
DX 113 Sydney
www.mallesons.com

 



--------------------------------------------------------------------------------



 



Bridge Facility Agreement
Contents

              Details     1  
 
            General terms     3  
 
            1     Interpretation     3  
1.1
  Definitions     3  
1.2
  References to certain general terms     7  
1.3
  Number     8  
1.4
  Headings     8  
 
            2     The Facility and Facility Limits     8  
2.1
  Bank to fund     8  
2.2
  Maximum accommodation — Limits     8  
2.3
  Liability of the Borrowers     9  
2.4
  Purpose     9  
2.5
  Facility Fee     9  
 
            3     Using the Facility     10  
3.1
  Drawing down     10  
3.2
  Requesting a drawdown     10  
3.3
  Effect of a Drawdown Notice     10  
3.4
  Conditions to drawdown     10  
3.5
  Conditions to all drawdowns     10  
3.6
  Benefit of conditions     11  
 
            4     Interest     11  
4.1
  Interest charges     11  
4.2
  When Interest Periods begin and end     11  
 
            5     Repaying and prepaying     11  
5.1
  Repayment     11  
5.2
  Prepayment     11  
5.3
  Prepayments not available for redrawing     12  
 
            6     Payments     12  
6.1
  Manner of payment     12  
6.2
  Currency of payment     12  
6.3
  No Withholding     13  
 
            7     Cancellation     13  
 
            8     Increased costs     13  
8.1
  Compensation     13  
8.2
  Possible minimisation     14  
 
            9     Illegality or impossibility     14  
9.1
  Bank’s right to suspend or cancel     14  
9.2
  Extent and duration     14  
9.3
  Notice requiring prepayment     15  
 
            10     Representations and warranties     15  
10.1
  Representations and warranties     15  
10.2
  Repetition of representations and warranties     16  
10.3
  Reliance     16  
 
            11     Undertakings     16  
11.1
  General undertakings     16  
 
            12     Default     17  
12.1
  Events of Default     17  
12.2
  Consequences of default     19  

                   
© Mallesons Stephen Jaques
    Bridge Facility Agreement   i
8708728_9
    20 December 2006    

 



--------------------------------------------------------------------------------



 



             
12.3
  Investigation of default     19  
 
            13     Costs and indemnities     19  
13.1
  What the Borrowers agree to pay     19  
13.2
  Indemnity     19  
13.3
  Currency conversion on judgment debt     20  
 
            14     Interest on overdue amounts     20  
14.1
  Obligation to pay     20  
14.2
  Compounding     20  
14.3
  Interest following judgment     21  
 
            15     Application of payments     21  
 
            16     Dealing with interests     21  
16.1
  No dealing by Borrowers     21  
16.2
  Dealings by Bank     21  
 
            17     Notices and other communications     21  
17.1
  Form — all communications     21  
17.2
  Form — communications sent by email     22  
17.3
  Delivery     22  
17.4
  When effective     22  
17.5
  When taken to be received     22  
17.6
  Receipt outside business hours     23  
17.7
  Waiver of notice period     23  
 
            18     General     23  
18.1
  Application to Transaction Documents     23  
18.2
  Prompt performance     23  
18.3
  Consents     23  
18.4
  Certificates     23  
18.5
  Set-off     23  
18.6
  Discretion in exercising rights     24  
18.7
  Partial exercising of rights     24  
18.8
  No liability for loss     24  
18.9
  Conflict of interest     24  
18.10
  Remedies cumulative     24  
18.11
  Indemnities     24  
18.12
  Rights and obligations are unaffected     24  
18.13
  Inconsistent law     24  
18.14
  Supervening legislation     24  
18.15
  Time of the essence     25  
18.16
  Variation and waiver     25  
18.17
  Confidentiality     25  
18.18
  Further steps     25  
18.19
  Counterparts     26  
18.20
  Contracts (Rights of Third Parties) Act 1999 (UK)     26  
18.21
  Governing law     26  
18.22
  Serving documents     26    
Schedule 1 — Conditions precedent (clause 3.4)     27  
 
            Schedule 2 — Drawdown Notice (clause 3)     28  
 
            Signing page     29  

                   
© Mallesons Stephen Jaques
    Bridge Facility Agreement   ii
8708728_9
    20 December 2006    

 



--------------------------------------------------------------------------------



 



Bridge Facility Agreement
Details

         
Parties
         
 
Parties
      Santander BanCorp, Santander FS and Bank  
Santander BanCorp
  Name   Santander BanCorp
 
       
 
  Co. No.   IRS TAX ID: 66-0573723
 
       
 
  Incorporated   Commonwealth of Puerto Rico
 
       
 
  Address   207 Ponce de Leon Avenue
4th Floor
San Juan, PR 00918
 
       
 
  Fax   +1-787-777-4191
 
       
 
  Telephone   +1- 787-777-4486
 
       
 
  Email   jperez1@bspr.com
 
       
 
  Attention   Juan Pablo Pérez  
Santander FS
  Name   Santander Financial Services, Inc.
 
       
 
  Co. No.   IRS TAX ID: 66-0422347
 
       
 
  Incorporated   Commonwealth of Puerto Rico
 
       
 
  Address   207 Ponce de Leon Avenue
4th Floor
San Juan, PR 00918
 
       
 
  Fax   +1-787-777-4191
 
       
 
  Telephone   +1-787-777-4486
 
       
 
  Email   jperez1@bspr.com
 
       
 
  Attention   Juan Pablo Pérez  
Bank
  Name   National Australia Bank Limited,
acting through its offshore banking unit
 
       
 
  ABN   12 004 044 937
 
       
 
  Incorporated in   The Commonwealth of Australia

                   
© Mallesons Stephen Jaques
    Bridge Facility Agreement   1
8708728_9
    20 December 2006    

 



--------------------------------------------------------------------------------



 



         
 
  Address   Offshore Banking Unit
Level 33
500 Bourke Street
Melbourne VIC 3000
Australia
 
       
 
  Fax   +61 3 8641 0560
 
       
 
  Telephone   +61 3 8641 4853
 
       
 
  Email   obu@nab.com.au
 
       
Date of agreement
  See Signing page    
 
       
Summary of facility
         
Facility
  Facility Limit   US$800 million
 
       
 
  Santander BanCorp Facility Limit   US$275,000,000
 
       
 
  Santander FS Facility Limit   US$525,000,000
 
       
 
  Availability Period   The period from the date of this agreement to 31
December 2006
 
       
 
  Maturity Date   21 September 2007
 
       
 
  Margin   0.10% per annum
 
       
 
  Facility Fee   0.02% of the Facility Limit
 
       
 
  Purpose   To refinance borrowings from Lloyds TSB Bank which were used to
acquire the Puerto Rico Island Finance business from Wells Fargo Financial in
February 2006, and for general corporate purposes.

                   
© Mallesons Stephen Jaques
    Bridge Facility Agreement   2
8708728_9
    20 December 2006    

 



--------------------------------------------------------------------------------



 



Bridge Facility Agreement
General terms
 

1   Interpretation   1.1   Definitions       These meanings apply unless the
contrary intention appears:       Amount Owing means the total of all amounts
which are then due for payment, or which will or may become due for payment, in
connection with any Transaction Document (including transactions in connection
with them) to the Bank.       Authorised Officer means:

  (a)   in the case of the Bank, a director or secretary, or an officer whose
title contains the word “director”, “associate”, “head”, “executive” or
“manager” or a person performing the functions of any of them, or any other
person nominated by the Bank as an Authorised Officer for the purposes of the
Transaction Documents; and     (b)   in the case of a Borrower, a director or
secretary or any other person appointed by the Borrower to act as an Authorised
Officer under the Transaction Documents to which it is a party.

        Availability Period means the period from the date of this agreement to
31 December 2006.       Bank means the person so described in the Details.      
Borrower means Santander BanCorp or Santander FS, as the context requires.      
Borrowers means Santander BanCorp and Santander FS.       Business Day means a
day on which banks are open for general banking business in Melbourne,
Australia, Madrid, Spain and New York, New York (not being a Saturday, Sunday or
public holiday in any such place).       Banco Santander means Banco Santander
Central Hispano SA.       BSCH Guarantee means the letter of guarantee dated on
or about the date of this Bridge Facility Agreement, given by Banco Santander in
favour of the Bank.       Control of a corporation includes the direct or
indirect power to directly or indirectly:

  (a)   direct the management or policies of the corporation; or

                   
© Mallesons Stephen Jaques
    Bridge Facility Agreement   3
8708728_9
    20 December 2006    

 



--------------------------------------------------------------------------------



 



  (b)   control the membership of the board of directors,     (c)   whether or
not the power has statutory, legal or equitable force or is based on statutory,
legal or equitable rights and whether or not it arises by means of trusts,
agreements, arrangements, understandings, practices, the ownership of any
interest in shares or stock of the corporation or otherwise.

        Costs includes costs, charges and expenses, including those incurred in
connection with advisors.       Default Rate means the Interest Rate plus 2% per
annum. For the purpose of this definition, the Interest Rate is calculated as if
the overdue amount is a Drawing with Interest Periods of 30 days (or another
period chosen from time to time by the Bank) with the first Interest Period
starting on and including the due date.       Details means the section of this
agreement headed “Details”.       Directive means:

  (a)   a law; or     (b)   a treaty, an official directive, request, guideline
or policy (whether or not having the force of law) with which responsible
financiers generally comply in carrying on their business.

        Drawdown Date means the date on which a drawdown is or is to be made.  
    Drawdown Notice means a completed notice containing the information and
representations and warranties set out in Schedule 2.       Drawing means the
outstanding principal amount of a drawdown made under the Facility.       Event
of Default means an event so described in clause 12 (“Default”).       Facility
means the Santander BanCorp Facility or the Santander FS Facility or both, as
the context requires.       Facility Limit means the sum of the Santander
BanCorp Facility Limit and the Santander FS Facility Limit, as each may be
reduced or cancelled under this agreement.       Financial Report means a
financial report consisting of:

  (a)   financial statements; and     (b)   any notes to those financial
statements; and     (c)   any directors’ declaration about the financial
statements and notes,

        together with any reports (including any directors’ reports) attached to
any of those documents or intended to be read with any of them.

                   
© Mallesons Stephen Jaques
    Bridge Facility Agreement   4
8708728_9
    20 December 2006    

 



--------------------------------------------------------------------------------



 



        A person is Insolvent if:

  (a)   it is (or states that it is) an insolvent under administration or
insolvent (within the meaning of any relevant law); or     (b)   it is in
liquidation, in provisional liquidation, under administration or wound up or has
had a controller appointed to its property; or     (c)   it is subject to any
arrangement, assignment, moratorium or composition, protected from creditors
under any statute or dissolved (in each case, other than to carry out a
reconstruction or amalgamation while solvent on terms approved by NAB); or    
(d)   an application or order has been made (and, in the case of an application,
it is not stayed, withdrawn or dismissed within 30 days), resolution passed,
proposal put forward, or any other action taken, in each case in connection with
that person, which is preparatory to or could result in any of (a), (b) or
(c) above; or     (e)   it is otherwise unable to pay its debts when they fall
due; or     (f)   something having a substantially similar effect to (a) to
(e) happens in connection with that person under the law of any jurisdiction.

        Interest Payment Date means the last day of an Interest Period.      
Interest Period means, subject to clause 4.2, a period of three (3) months.    
  Interest Rate means LIBOR plus the Margin.       LIBOR means, for any date
(“Relevant Date”) and period (“Relevant Period”) and amount (“Relevant Amount”),
the rate for deposits in US dollars for the Relevant Period (or nearest period)
which appears on the Reuters Page LIBOR01 as of 11:00am, London time, on the day
that is two London banking days preceding the Relevant Date. If such rates does
not appear on the Reuters Page LIBOR01, the rate for the Relevant Date will be
determined on the basis of the rates at which deposits in US dollars are offered
by the Reference Banks at approximately 11:00am., London time, on the day that
is two London banking days preceding the Relevant Date to prime banks in the
London interbank market for the Relevant Period commencing on the Relevant Date
and in the Relevant Amount. The Bank will request the principal London office of
each of the Reference Banks to provide a quotation of its rate. If at least two
such quotations are provided, the rate for the Relevant Date will be the
arithmetic mean of the quotations. If fewer than two quotations are provided as
requested, the rate for the Relevant Date will be the arithmetic mean of the
rates quoted by major banks in New York City, selected by the parties, at
approximately 11:00am., New York City time, on the Relevant Date for loans in US
dollars to leading European banks for the Relevant Period commencing on the
Relevant Date and in the Relevant Amount.

                   
© Mallesons Stephen Jaques
    Bridge Facility Agreement   5
8708728_9
    20 December 2006    

 



--------------------------------------------------------------------------------



 



        Limit means:

  (a)   the Facility Limit;     (b)   the Santander BanCorp Facility Limit; and
    (c)   Santander FS Facility Limit,

        or any of them, as the context requires.       Material Adverse Effect
means a material adverse effect on:

  (a)   the applicable Borrower’s ability to comply with its obligations under
any Transaction Document; or     (b)   the Bank’s rights under a Transaction
Document; or     (c)   the business or financial condition of the applicable
Borrower.

        Margin means a margin of 0.10% per annum.       Maturity Date means 21
September 2007.       Moody’s means Moody’s Investors Service, Inc. and any
successor or successors.       Potential Event of Default means an event which,
with the giving of notice, lapse of time or fulfilment of any condition, would
be likely to become an Event of Default.       Reference Banks means four major
banks in the London interbank market selected by the Bank.       S&P means
Standard & Poor’s Ratings Services, a division of The McGraw Hill Companies,
Inc., and any successor or successors.       Santander BanCorp Facility means
the facility made available to Santander BanCorp under this agreement.      
Santander BanCorp Facility Limit means US$275,000,000.       Santander FS
Facility means the facility made available to Santander FS under this agreement.
      Santander FS Facility Limit means US$525,000,000.       Santander Group
means the corporate group comprising Banco Santander and its consolidated
Subsidiaries.       Subsidiary of an entity means another entity which:

  (a)   is a subsidiary of the first entity within the meaning of any applicable
legislation, if the context requires it; or

                   
© Mallesons Stephen Jaques
    Bridge Facility Agreement   6
8708728_9
    20 December 2006    

 



--------------------------------------------------------------------------------



 



  (b)   is part of the consolidated entity constituted by the first entity and
the entities it is required to include in the consolidated financial statements
it prepares, or would be if the first entity was required to prepare
consolidated financial statements.

        Taxes means taxes, levies, imposts, deductions, charges, withholdings
and duties (including any withholding tax, stamp duties and transaction duties)
imposed by any authority together with any related interest, penalties, fines
and expenses in connection with them, except if imposed on, or calculated having
regard to, the net income of the Bank or any tax imposed on the Bank as a result
of conducting business operations in Puerto Rico.       Transaction Documents
means:

  (a)   this agreement;     (b)   any Drawdown Notice;     (c)   the BSCH
Guarantee;     (d)   any document which a Borrower or Banco Santander
acknowledges in writing to be a Transaction Document; and     (e)   any other
document connected with any of them.

1.2   References to certain general terms       Unless the contrary intention
appears, in this agreement:

  (a)   a reference to a group of persons is a reference to any two or more of
them jointly and to each of them individually;     (b)   an agreement,
representation or warranty in favour of two or more persons is for the benefit
of them jointly and each of them individually;     (c)   an agreement,
representation or warranty by two or more persons binds them jointly and each of
them individually but an agreement, representation or warranty by the Bank binds
the Bank individually only;     (d)   a reference to any thing (including an
amount) is a reference to the whole and each part of it;     (e)   a reference
to a document (including this agreement) includes any variation or replacement
of it;     (f)   the word “law” includes common law, principles of equity, and
laws made by parliament (and laws made by parliament include State, Territory
and Commonwealth laws and regulations and other instruments under them, and
consolidations, amendments, re-enactments or replacements of any of them);    
(g)   a reference to United States dollars, dollars, $ or US$ is a reference to
the lawful currency of the United States of America;

                   
© Mallesons Stephen Jaques
    Bridge Facility Agreement   7
8708728_9
    20 December 2006    

 



--------------------------------------------------------------------------------



 



  (h)   a reference to a time of day is a reference to Melbourne time;     (i)  
the word “person” includes an individual, a firm, a body corporate, an
unincorporated association and an authority;     (j)   a reference to a
particular person includes the person’s executors, administrators, successors,
substitutes (including persons taking by novation) and assigns;     (k)   the
words “including”, “for example” or “such as” when introducing an example, do
not limit the meaning of the words to which the example relates to that example
or examples of a similar kind;     (l)   an Event of Default or Potential Event
of Default is “continuing” if it has not been waived by, or remedied to the
satisfaction of, the Bank.

1.3   Number       The singular includes the plural and vice versa.   1.4  
Headings       Headings (including those in brackets at the beginning of
paragraphs) and the Summary in the Details are for convenience only and do not
affect the interpretation of this agreement.

 

2   The Facility and Facility Limits   2.1   Bank to fund       The Bank agrees
to provide the financial accommodation requested by the Borrowers under this
agreement.   2.2   Maximum accommodation — Limits

  (a)   Subject to paragraphs (b) and (c), the maximum total amount of financial
accommodation available to the Borrowers under this agreement is the Facility
Limit.     (b)   Within the Facility Limit:

  (i)   the maximum total amount of financial accommodation available to
Santander BanCorp is the Santander BanCorp Facility Limit; and     (ii)   the
maximum total amount of financial accommodation available to Santander FS is the
Santander FS Facility Limit.

                   
© Mallesons Stephen Jaques
    Bridge Facility Agreement   8
8708728_9
    20 December 2006    

 



--------------------------------------------------------------------------------



 



  (c)   To avoid doubt:

  (i)   no part of the Santander BanCorp Facility Limit is available to be
borrowed by Santander FS; and     (ii)   no part of the Santander FS Facility
Limit is available to be borrowed by Santander BanCorp.

2.3   Liability of the Borrowers       The Borrowers’ obligations to pay
principal and interest in connection with the Facilities is several and not
joint. Therefore:

  (a)   a Drawing by Santander BanCorp under the Santander BanCorp Facility, all
amounts of interest (including default interest) in connection with that
Drawing, and amounts payable under clause 6.3 in connection with any payment by
Santander BanCorp, are repayable or payable (as the case may be) by Santander
BanCorp and not by Santander FS; and     (b)   a Drawing by Santander FS under
the Santander FS Facility, all amounts of interest (including default interest)
in connection with that Drawing, and amounts payable under clause 6.3 in
connection with any payment by Santander FS, are repayable or payable (as the
case may be) by Santander FS and not by Santander BanCorp.

        Subject only to clause 2.5, the Borrowers are jointly and severally
liable to pay all other amounts payable under the Transaction Documents
(including amounts payable under indemnities to the extent they do not comprise
amounts in the nature of those described in paragraphs (a) or (b) or Facility
Fee under clause 2.5).   2.4   Purpose       Drawings under the Facilities may
only be used to refinance borrowings from Lloyds TSB Bank which were used to
acquire the Puerto Rico Island Finance business from Wells Fargo Financial in
February 2006, and for general corporate purposes, and for no other purpose.  
2.5   Facility Fee       The Borrowers severally and not jointly agree to pay to
the Bank, within 3 Business Days after the date of this agreement (and
regardless of whether a Facility is utilised), a non-refundable Facility Fee:

  (a)   in the case of Santander BanCorp, calculated as 0.02% of the Santander
BanCorp Facility Limit; and     (b)   in the case of Santander FS, calculated as
0.02% of the Santander FS Facility Limit.

                   
© Mallesons Stephen Jaques
    Bridge Facility Agreement   9
8708728_9
    20 December 2006    

 



--------------------------------------------------------------------------------



 



 

3   Using the Facility   3.1   Drawing down       The Borrowers need not use the
Facility. However, if a Borrower wants to use a Facility, a Borrower may do so
by a single drawdown. The undrawn part of a Facility is automatically cancelled
after the Drawing is made.   3.2   Requesting a drawdown       If a Borrower
wants a drawdown, it agrees to give a Drawdown Notice to the Bank by 11.00 am
(Melbourne time) on the second Business Day before the day it wants the
drawdown. Each Borrower must provide its own Drawdown Notice.   3.3   Effect of
a Drawdown Notice       A Drawdown Notice is effective when the Bank actually
receives it in legible form. An effective Drawdown Notice is irrevocable.   3.4
  Conditions to drawdown       Neither Borrower may request a drawdown until the
Bank has received every item listed in Schedule 1 (“Conditions precedent”) in
form and substance satisfactory to the Bank. Any item required to be certified
must be certified by a secretary or a director of the applicable Borrower as
being true and complete as at a date no earlier than the date of this agreement.
The Bank agrees to notify the applicable Borrower as soon as practicable after
the Bank receives the final item.   3.5   Conditions to all drawdowns       The
Bank need not provide any financial accommodation unless:

  (a)   it is to be provided during the Availability Period; and     (b)   it is
satisfied that the financial accommodation is to be used solely for the purpose
described in clause 2.4; and     (c)   the Bank is satisfied that after
providing the accommodation no Limit would be exceeded; and     (d)   the Bank
has received a Drawdown Notice in respect of it; and     (e)   the Bank is
satisfied that the representations and warranties in clause 10 (“Representations
and warranties”) and in the Drawdown Notice, and the statements in the Drawdown
Notice, are correct and not misleading at the date of the Drawdown Notice and at
the date the accommodation is provided; and     (f)   the Bank is satisfied that
no Event of Default or Potential Event of Default is continuing, or would result
from the accommodation being provided; and

                   
© Mallesons Stephen Jaques
    Bridge Facility Agreement   10
8708728_9
    20 December 2006    

 



--------------------------------------------------------------------------------



 



  (g)   the Bank has received all other documents and other information it
reasonably requests.

3.6   Benefit of conditions       Each condition to drawdown is for the sole
benefit of the Bank and may be waived by it.

 

4   Interest   4.1   Interest charges       Each Borrower agrees to pay interest
on the Drawing for each of its Interest Periods at the applicable Interest Rate.
Interest:

  (a)   accrues daily from and including the first day of an Interest Period to
but excluding the last day of the Interest Period; and     (b)   is payable on
each Interest Payment Date; and     (c)   is calculated on actual days elapsed
and a year of 360 days.

4.2   When Interest Periods begin and end

  (a)   The first Interest Period for a Drawing begins on the Drawdown Date.    
(b)   Each subsequent Interest Period begins on the day when the preceding
Interest Period for the Drawing ends.     (c)   An Interest Period which would
otherwise end on a day which is not a Business Day ends on the previous Business
Day.     (d)   However, an Interest Period which would otherwise end after the
Maturity Date ends on the Maturity Date.

 

5   Repaying and prepaying   5.1   Repayment       Each Borrower agrees to repay
the Drawing in full on the Maturity Date.   5.2   Prepayment       A Borrower
may prepay the Drawing in full (but not in part) by notifying the proposed
prepayment to the Bank by 11.00 am (Melbourne time) on the third Business Day
before the prepayment (once given, a notice of prepayment is irrevocable and the
Borrower is obliged to prepay in accordance with the notice).       If the
prepayment is made on the last day of the Interest Period for the Drawing, no
break costs or other fees or charges are payable. However, if a Borrower prepays
on a day other than the last day of the Interest Period for the Drawing, it may
be liable for break costs — see clause 13.2 (“Indemnity”).

                   
© Mallesons Stephen Jaques
    Bridge Facility Agreement   11
8708728_9
    20 December 2006    

 



--------------------------------------------------------------------------------



 



5.3   Prepayments not available for redrawing       Amounts prepaid may not be
redrawn.

 

  6   Payments   6.1   Manner of payment       Unless a provision of a
Transaction Document expressly states otherwise, each Borrower agrees to make
payments (including payments by way of reimbursement) under each Transaction
Document:

  (a)   on the due date (or, if that is not a Business Day, on the previous
Business Day); and     (b)   not later than 11.00 am, New York time; and     (c)
  in United States dollars in immediately available funds; and     (d)   to the
Bank by payment into the following account, or as the Bank otherwise directs:

                 
Bank:
    Citibank NA, New York    
Swift:
    CITIUS33    
ABA:
    21000089    
For account of:
    National Australia Bank Ltd
(Offshore Banking Unit)    
Account No.:
    36244285    
Reference:
    OBU/Santander    

        If the Bank directs a Borrower to pay a particular party or in a
particular manner, a Borrower is taken to have satisfied its obligation to the
Bank by paying in accordance with the direction.       A Borrower satisfies a
payment obligation only when the Bank or the person to whom it has directed
payment receives the amount.   6.2   Currency of payment       Each Borrower
waives any right it has in any jurisdiction to pay an amount other than in the
currency in which it is due in accordance with clause 6.1. However, if the Bank
receives an amount in a currency other than that in which it is due:

  (a)   it may convert the amount received into the due currency (even though it
may be necessary to convert through a third currency to do so) on the day and at
such rates (including spot rate, same day value

                   
© Mallesons Stephen Jaques
    Bridge Facility Agreement   12
8708728_9
    20 December 2006    

 



--------------------------------------------------------------------------------



 



      rate or value tomorrow rate) as it reasonably considers appropriate. It
may deduct its usual Costs in connection with the conversion; and     (b)   a
Borrower satisfies its obligation to pay in the due currency only to the extent
of the amount of the due currency obtained from the conversion after deducting
the Costs of the conversion.

6.3   No Withholding       All payments to be made by a Borrower must be made
without set-off or counter-claim, and be free and clear of any withholding or
deduction for Taxes unless prohibited by law. If any deduction is required by
law, the relevant Borrower will make the deduction, pay any Taxes, and pay to
the Bank further amount(s) sufficient to ensure that the Bank receives the same
net amount as it would have received if no deduction had been made.

 

7      Cancellation       Before a Drawing is made, a Borrower may cancel an
undrawn Facility in whole or in part by notifying the Bank on or before the
third Business Day before the cancellation is to take effect. A partial
cancellation must be at least US$1,000,000 and a whole multiple of US$1,000,000.
Once given, the notice is irrevocable. The relevant Limits reduce by the amount
of any cancellation.

 

8   Increased costs   8.1   Compensation       Each Borrower agrees to
compensate the Bank on demand if the Bank determines that:

  (a)   a Directive or change in Directive, in either case applying for the
first time after the date of this agreement; or     (b)   a change in a
Directive’s interpretation or administration by an authority after the date of
this agreement; or     (c)   compliance by the Bank or any of its Related
Entities with any such Directive, changed Directive or changed interpretation or
administration

        directly or indirectly:

  (i)   increases the cost of the Facility to the Bank or any of its Related
Entities; or     (ii)   reduces any amount received or receivable by the Bank,
or the effective return to, the Bank or any of its Related Entities, in
connection with the Facility; or     (iii)   reduces the return on capital
allocated to the Facility,.

                   
© Mallesons Stephen Jaques
    Bridge Facility Agreement   13
8708728_9
    20 December 2006    

 



--------------------------------------------------------------------------------



 



    In this clause 8.1, a reference to a Directive does not include a Directive
imposing or changing the basis of a tax on the overall net income of the Bank or
any tax imposed on the Bank as a result of conducting business operations in
Puerto Rico.       The Bank shall notify the Borrowers of any event occurring
after the date of this agreement entitling the Bank to compensation under this
clause 8.1 as promptly as practicable, but in any event within 30 days after the
Bank obtains actual knowledge thereof, provided that if the Bank fails to give
such notice to the Borrowers within 30 days after it obtains actual knowledge of
such event, the Bank shall only be entitled to payment under clause 8.1 for
costs or other amounts incurred or payable from and after the date that is
30 days prior to the date of actual notice to the Borrowers.       Compensation
need not be in the form of a lump sum and may be demanded as a series of
payments.   8.2   Possible minimisation       Each Borrower agrees to compensate
the Bank whether or not the increase or reduction could have been avoided.
However, if a Borrower asks, the Bank agrees to consider ways of minimising any
increase or reduction.

 

9   Illegality or impossibility   9.1   Bank’s right to suspend or cancel      
This clause 9 applies if the Bank determines that:

  (a)   a change in a Directive; or     (b)   a change in the interpretation or
administration of a Directive by an authority; or     (c)   a Directive,

    applying for the first time after the date of this agreement, makes it (or
will make it) illegal or impossible in practice for the Bank to fund, provide,
or continue to fund or provide, financial accommodation under the Transaction
Documents. In these circumstances, the Bank, by giving a notice to the
Borrowers, may suspend or cancel some or all of the Bank’s obligations under
this agreement as indicated in the notice.   9.2   Extent and duration       The
suspension or cancellation:

  (a)   must apply only to the extent necessary to avoid the illegality or
impossibility; and     (b)   in the case of suspension, may continue only for so
long as the illegality or impossibility continues.

                   
© Mallesons Stephen Jaques
    Bridge Facility Agreement   14
8708728_9
    20 December 2006    

 



--------------------------------------------------------------------------------



 



9.3    Notice requiring prepayment       If the illegality or impossibility
relates to the Drawing, the Bank, by giving a notice to the Borrowers, may
require prepayment of all or part of the Drawing and interest accrued on that
part. Each Borrower agrees to repay the amount specified within 30 Business Days
after receiving the notice (or, if earlier, on the date the illegality or
impossibility arises).

 

10   Representations and warranties   10.1   Representations and warranties    
  Each Borrower represents and warrants in respect of itself that:

  (a)   (incorporation and existence) it has been incorporated in accordance
with the laws of its place of incorporation, is validly existing under those
laws and has power and authority to carry on its business as it is now being
conducted; and     (b)   (power) it has power to enter into the Transaction
Documents to which it is a party and comply with its obligations under them; and
    (c)   (no contravention or exceeding power) the Transaction Documents and
the transactions under them which involve it do not contravene its constituent
documents (if any) or any law or obligation by which it is bound or to which any
of its assets are subject, where such contravention has or is likely to have a
Material Adverse Effect, or cause a limitation on its powers or the powers of
its directors to be exceeded; and     (d)   (authorisations) it has in full
force and effect the authorisations necessary for it to enter into the
Transaction Documents to which it is a party, to comply with its obligations and
exercise its rights under them and to allow them to be enforced; and     (e)  
(validity of obligations) its obligations under the Transaction Documents are
valid and binding and are enforceable against it in accordance with their terms;
and     (f)   (benefit) it benefits by entering into the Transaction Documents
to which it is a party; and     (g)   (accounts) its most recent Financial
Report given to the Bank complies with the requirements of any applicable laws
and:

  (i)   complies with any applicable accounting standards; and     (ii)   gives
a true and fair view of its financial position and performance or, if it is
required to prepare consolidated financial statements, the financial position
and performance of the consolidated entity constituted by it and the entities it
is required to include in the consolidated financial statements; and

                   
© Mallesons Stephen Jaques
    Bridge Facility Agreement   15
8708728_9
    20 December 2006    

 



--------------------------------------------------------------------------------



 



  (h)   (solvency) there are no reasonable grounds to suspect that it is unable
to pay its debts as and when they become due and payable; and     (i)   (not a
trustee) unless stated in the Details, it does not enter into any Transaction
Document as trustee; and     (j)   (litigation) there is no pending or
threatened proceeding affecting it or any of its assets before a court,
authority, commission or arbitrator in which a decision against it (either alone
or together with other decisions) is likely to have a Material Adverse Effect;
and     (k)   (Event of Default) no Event of Default or Potential Event of
Default is continuing; and     (l)   (default under law — Material Adverse
Effect) it is not in breach of a law or obligation affecting it or its assets in
a way which has had, or is likely to have, a Material Adverse Effect; and    
(m)   (full disclosure) all information provided by it to the Bank (whether
following a request from the Bank or otherwise) and which is used by the Bank in
its assessment of the nature and amount of the risk undertaken by the Bank in
entering into the Transaction Documents, and doing anything in connection with
them, is complete and accurate as of the time such information is provided to
the Bank; and     (n)   (no immunity) it has no immunity from the jurisdiction
of a court or from legal process; and     (o)   (residency) the Borrower is a
company resident in Puerto Rico for taxation purposes and is not resident for
taxation purposes in any other jurisdiction; and     (p)   (no PE) the Borrower
does not enter into the transactions contemplated by the Transaction Documents
in carrying on business at or through a permanent establishment in Australia.

10.2   Repetition of representations and warranties       The representations
and warranties in this clause 10 are taken to be also repeated (by reference to
the then current circumstances) on each Drawdown Date and (in the case of those
in clause 10.1(d), (g), (h), (n) and (o)) on each Interest Payment Date.   10.3
  Reliance       Each Borrower acknowledges that the Bank has entered into the
Transaction Documents in reliance on the representations and warranties in this
clause 10.

 

11   Undertakings   11.1   General undertakings       Each Borrower undertakes:

                   
© Mallesons Stephen Jaques
    Bridge Facility Agreement   16
8708728_9
    20 December 2006    

 



--------------------------------------------------------------------------------



 



  (a)   (accounting records) to keep proper accounting records; and     (b)  
(conduct of business) to conduct its business (including collecting debts owed
to it) in the ordinary course consistent with its practices as at the date of
this agreement; and     (c)   (no cessation of business) not, without the Bank’s
consent, (which shall not be unreasonably withheld) significantly change the
general character of any business it conducts; and     (d)   (information) to
give the Bank any document or other information that the Bank reasonably
requests from time to time; and     (e)   (status certificates) on request from
the Bank, to give the Bank a certificate signed by two of its Authorised
Officers which states whether an Event of Default or Potential Event of Default
is continuing; and     (f)   (maintain authorisations) to obtain, renew on time
and comply with the terms of each authorisation necessary for it to enter into
the Transaction Documents to which it is a party, to comply with its obligations
and exercise its rights under them and to allow them to be enforced; and     (g)
  (annual accounts) to give its audited Financial Report for each financial year
to the Bank within 120 days after the end of that financial year.

 

12   Default   12.1   Events of Default       Each of the following is an Event
of Default:

  (a)   (non-payment — Transaction Document) a Borrower does not pay on time any
amount payable by it under any Transaction Document in the manner required under
it; or     (b)   (cross default) any present or future monetary obligations of a
Borrower for amounts totalling more than US$3,000,000 (or equivalent) are not
satisfied on time (or at the end of their period of grace) or become prematurely
payable as a result of a default of a Borrower.         (In this clause 12.1(b),
a “monetary obligation” means a monetary obligation in connection with:

  (i)   money borrowed or raised; or     (ii)   any hiring arrangement,
redeemable preference share, letter of credit or financial markets transaction
(including a swap, option or futures contract), performance bond or guarantee
facility; or

                   
© Mallesons Stephen Jaques
    Bridge Facility Agreement   17
8708728_9
    20 December 2006    

 



--------------------------------------------------------------------------------



 



  (iii)   a guarantee or indemnity in connection with anything referred to in
clauses 12.1(b)(i) or 12.1(b)(ii)); or

  (c)   (enforcement against assets) distress is levied or a judgment, order or
Encumbrance is enforced, or becomes enforceable, against any property of a
Borrower having a value of more than US$3,000,000 (or equivalent); or     (d)  
(incorrect representation or warranty) a representation or warranty made, or
taken by clause 10.2 to be repeated, by or for a Borrower in this agreement or
by Banco Santander in the BSCH Guarantee is found to have been incorrect or
misleading when made or so taken to be repeated; or     (e)   (Insolvency) a
Borrower or Banco Santander becomes Insolvent; or     (f)   (ceasing business) a
Borrower or Banco Santander stops payment on any of its material obligations,
ceases to carry on its business or a material part of it, or threatens to do
either of those things except to reconstruct or amalgamate while solvent on
terms approved by the Bank; or     (g)   (voidable Transaction Document) a
Transaction Document or a transaction in connection with it is or becomes (or is
claimed to be) wholly or partly void, voidable or unenforceable or does not have
(or is claimed not to have) the priority the Bank intended it to have, in each
case, as a result of events not due to the acts or omissions of the Bank
(“claimed” in this paragraph means claimed by a Borrower or any of its Related
Entities or anyone on behalf of any of them); or     (h)   (change of Control)
after the date of this agreement:

  (i)   the persons who at the date of this agreement have Control of a Borrower
cease to have Control of the Borrower; or     (ii)   one or more persons (other
than a member of the Santander Group) acquire Control of a Borrower; or    
(iii)   one or more persons acquire Control of Banco Santander; or

  (i)   (appointment of manager) a person is appointed under legislation to
manage any part of the affairs of a Borrower or Banco Santander; or     (j)  
(Material Adverse Effect) an event occurs which has, or is likely to have (or a
series of events occur which, together, have, or are likely to have), a Material
Adverse Effect; or     (k)   (non-compliance with other obligations) a Borrower
or Banco Santander does not comply with any other obligation under any
Transaction Document and, if the non-compliance can be remedied, does not remedy
the non-compliance within ten days.

                   
© Mallesons Stephen Jaques
    Bridge Facility Agreement   18
8708728_9
    20 December 2006    

 



--------------------------------------------------------------------------------



 



12.2   Consequences of default       If an Event of Default is continuing, then
the Bank may declare at any time by notice to the Borrowers that:

  (a)   subject to clause 2.3, an amount equal to the Amount Owing is either:

  (i)   payable on demand; or     (ii)   immediately due for payment;

  (b)   the Bank’s obligations specified in the notice are terminated.

    The Bank may make either or both of these declarations. The making of either
of them gives immediate effect to its provisions.   12.3   Investigation of
default       If the Bank reasonably believes that an Event of Default is, or
may be, continuing, the Bank may appoint a person to investigate this. Each
Borrower agrees to co-operate with the person and comply with every reasonable
request they make. If there is or was an Event of Default, the Borrowers agree
to pay all Costs in connection with the investigation.

 

13      Costs and indemnities   13.1   What the Borrowers agree to pay       The
Borrowers agree to pay or reimburse the Bank for:

  (a)   all its reasonable Costs in drafting and negotiating a Transaction
Document; and     (b)   enforcing a Transaction Document,

    including, but not limited to, legal Costs.       The Borrowers must pay all
stamp duty in connection with a Transaction Document.   13.2   Indemnity      
The Borrowers indemnify the Bank against any liability or loss arising from, and
any Costs incurred in connection with:

  (a)   financial accommodation requested under a Transaction Document not being
provided in accordance with the request for any reason except default of the
Bank; or     (b)   financial accommodation under a Transaction Document being
repaid, discharged or made payable other than at its maturity or on an Interest
Payment Date applicable to it or as otherwise allowed under the terms of a
Transaction Document; or

                   
© Mallesons Stephen Jaques
    Bridge Facility Agreement   19
8708728_9
    20 December 2006    

 



--------------------------------------------------------------------------------



 



  (c)   the Bank acting in connection with a Transaction Document in good faith
on fax, telephone, email or written instructions purporting to originate from
the offices of a Borrower or to be given by an Authorised Officer of a Borrower;
or     (d)   an Event of Default; or     (e)   the Bank exercising or attempting
to exercise a right or remedy in connection with a Transaction Document after an
Event of Default; or     (f)   any indemnity the Bank gives a controller or
administrator of the Borrowers.

    The Borrowers agree to pay amounts due under this indemnity on demand from
the Bank.   13.3   Currency conversion on judgment debt       If a judgment,
order or proof of debt for an amount in connection with a Transaction Document
is expressed in a currency other than that in which the amount is due under the
Transaction Document, then the Borrowers indemnify the Bank against:

  (a)   any difference arising from converting the other currency if the rate of
exchange used by the Bank under clause 6.2 (“Currency of payment”) for
converting currency when it receives a payment in the other currency is less
favourable to the Bank than the rate of exchange used for the purpose of the
judgment, order or acceptance of proof of debt; and     (b)   the Costs of
conversion.

        The Borrowers agree to pay amounts due under this indemnity on demand
from the Bank.

 

14   Interest on overdue amounts   14.1   Obligation to pay       If a Borrower
does not pay any amount under this agreement on the due date for payment, the
relevant Borrower agrees to pay interest on any such amount at the Default Rate.
The interest accrues daily from (and including) the due date to (but excluding)
the date of actual payment and is calculated on actual days elapsed and a year
of 360 days.       The relevant Borrower agrees to pay interest under this
clause on demand from the Bank.   14.2   Compounding       Interest payable
under clause 14.1 (“Obligation to pay”) which is not paid when due for payment
may be added to the overdue amount by the Bank at intervals which the Bank
determines from time to time or, if no determination

                   
© Mallesons Stephen Jaques
    Bridge Facility Agreement   20
8708728_9
    20 December 2006    

 



--------------------------------------------------------------------------------



 



    is made, every 30 days. Interest is payable on the increased overdue amount
at the Default Rate in the manner set out in clause 14.1 (“Obligation to pay”).
  14.3   Interest following judgment       If a liability becomes merged in a
judgment, the relevant Borrower agrees to pay interest on the amount of that
liability as an independent obligation. This interest:

  (a)   accrues daily from (and including) the date the liability becomes due
for payment both before and after the judgment up to (but excluding) the date
the liability is paid; and     (b)   is calculated at the judgment rate or the
Default Rate (whichever is higher).

        The relevant Borrower agrees to pay interest under this clause on demand
from the Bank.

 

15     Application of payments       Subject to clause 2.3, the Bank may apply
amounts paid by the Borrowers towards satisfaction of the Borrowers’ obligations
under the Transaction Documents in the manner it sees fit, unless the
Transaction Documents expressly provide otherwise. This appropriation overrides
any purported appropriation by a Borrower or any other person.

 

16   Dealing with interests   16.1   No dealing by Borrowers       The Borrowers
may not assign or otherwise deal with their rights under any Transaction
Document or allow any interest in them to arise or be varied, in each case,
without the Bank’s consent.   16.2   Dealings by Bank       The Bank may assign
or otherwise deal with its rights under the Transaction Documents (including by
assignment or participation) without the consent. of any person, provided,
however, that the Bank may not assign its rights under the Transaction Documents
to any member of the Santander Group without the Borrowers’ written consent.

 

17   Notices and other communications   17.1   Form — all communications      
Unless expressly stated otherwise in the Transaction Documents, all notices,
certificates, consents, approvals, waivers and other communications in
connection with a Transaction Document must be in writing, signed by the sender
(if an individual) or an Authorised Officer of the sender and marked

                   
© Mallesons Stephen Jaques
    Bridge Facility Agreement   21
8708728_9
    20 December 2006    

 



--------------------------------------------------------------------------------



 



    for the attention of the person identified in the Details or, if the
recipient has notified otherwise, then marked for attention in the way last
notified.   17.2   Form — communications sent by email       Communications sent
by email need not be marked for attention in the way stated in clause 17.1
(“Form — all communications”). However, the email must state the first and last
name of the sender.       Communications sent by email are taken to be signed by
the named sender.   17.3   Delivery       Communications must be:

  (a)   left at the address set out or referred to in the Details; or     (b)  
sent by prepaid ordinary post (airmail, if appropriate) to the address set out
or referred to in the Details; or     (c)   sent by fax to the fax number set
out or referred to in the Details; or     (d)   sent by email to the address set
out or referred to in the Details.

    However, if the intended recipient has notified a changed address or fax
number, then communications must be to that address or number.   17.4   When
effective       Communications take effect from the time they are received or
taken to be received under clause 17.5 (“When taken to be received”) (whichever
happens first) unless a later time is specified.   17.5   When taken to be
received       Communications are taken to be received:

  (a)   if sent by post, three days after posting (or seven days after posting
if sent from one country to another); or     (b)   if sent by fax, at the time
shown in the transmission report as the time that the whole fax was sent; or    
(c)   if sent by email:

  (i)   when the sender receives an automated message confirming delivery; or  
  (ii)   four hours after the time sent (as recorded on the device from which
the sender sent the email) unless the sender receives an automated message that
the email has not been delivered,

      whichever happens first.

                   
© Mallesons Stephen Jaques
    Bridge Facility Agreement   22
8708728_9
    20 December 2006    

 



--------------------------------------------------------------------------------



 



17.6   Receipt outside business hours       Despite clauses 17.4 (“When
effective”) and 17.5 (“When taken to be received”), if communications are
received or taken to be received under clause 17.5 after 5.00 pm in the place of
receipt or on a non-Business Day, they are taken to be received at 9.00 am on
the next Business Day and take effect from that time unless a later time is
specified.   17.7   Waiver of notice period       The Bank may waive a period of
notice required to be given by a Borrower under this agreement.

 

18   General   18.1   Application to Transaction Documents       If anything in
this clause 18 (“General”) is inconsistent with a provision in another
Transaction Document, then the provision in the other Transaction Document
prevails for the purposes of that Transaction Document.   18.2   Prompt
performance       Subject to clause 18.15 (“Time of the essence”):

  (a)   if a Transaction Document specifies when a Borrower agrees to perform an
obligation, the Borrower agrees to perform it by the time specified; and     (b)
  the Borrowers agree to perform all other obligations promptly.

18.3   Consents       The Borrowers agree to comply with all conditions in any
consent the Bank gives in connection with a Transaction Document.   18.4  
Certificates       The Bank may give the Borrowers a certificate about an amount
payable or other matter in connection with a Transaction Document. The
certificate is sufficient evidence of the amount or matter, unless it is proved
to be incorrect.   18.5   Set-off       If an Event of Default is continuing,
the Bank may, in its absolute discretion, set off any amount owing by the Bank
to a Borrower (whether or not due for payment) against any amount due for
payment by a Borrower to the Bank under a Transaction Document.       The Bank
may do anything necessary to effect any set-off under this clause (including
varying the date for payment of any amount owing by the Bank to a Borrower and
making currency exchanges). This clause applies despite any other agreement
between a Borrower and the Bank.

                   
© Mallesons Stephen Jaques
    Bridge Facility Agreement   23
8708728_9
    20 December 2006    

 



--------------------------------------------------------------------------------



 



18.6   Discretion in exercising rights       The Bank may exercise a right or
remedy or give or refuse its consent under a Transaction Document in any way it
considers appropriate (including by imposing conditions).   18.7   Partial
exercising of rights       If the Bank does not exercise a right or remedy under
a Transaction Document fully or at a given time, the Bank may still exercise it
later.   18.8   No liability for loss       The Bank is not liable for loss
caused by the exercise or attempted exercise of, failure to exercise, or delay
in exercising, a right or remedy under a Transaction Document.   18.9   Conflict
of interest       The Bank’s rights and remedies under any Transaction Document
may be exercised even if this involves a conflict of duty or the Bank has a
personal interest in their exercise.   18.10   Remedies cumulative       The
rights and remedies of the Bank under any Transaction Document are in addition
to other rights and remedies given by law independently of the Transaction
Document.   18.11   Indemnities       Any indemnity in a Transaction Document is
a continuing obligation, independent of the Borrowers’ other obligations under
that Transaction Document and continues after the Transaction Document ends. It
is not necessary for the Bank to incur expense or make payment before enforcing
a right of indemnity under a Transaction Document.   18.12   Rights and
obligations are unaffected       Rights given to the Bank under a Transaction
Document and the Borrowers’ liabilities under it are not affected by anything
which might otherwise affect them at law.   18.13   Inconsistent law       To
the extent permitted by law, each Transaction Document prevails to the extent it
is inconsistent with any law.   18.14   Supervening legislation       Any
present or future legislation which operates to vary the obligations of the
Borrowers in connection with a Transaction Document with the result that the
Bank’s rights, powers or remedies are adversely affected (including by way of
delay or postponement) is excluded except to the extent that its exclusion is
prohibited or rendered ineffective by law.

                   
© Mallesons Stephen Jaques
    Bridge Facility Agreement   24
8708728_9
    20 December 2006    

 



--------------------------------------------------------------------------------



 



18.15   Time of the essence       Time is of the essence in any Transaction
Document in respect of an obligation of a Borrower to pay money.   18.16  
Variation and waiver       A provision of a Transaction Document, or right
created under it, may not be waived or varied except in writing signed by the
party or parties to be bound.   18.17   Confidentiality       Each party agrees
not to disclose information provided by any other party that is not publicly
available (including the existence or contents of any Transaction Document)
except:

  (a)   to any person in connection with an exercise of rights or a dealing with
rights or obligations under a Transaction Document (including in connection with
preparatory steps such as negotiating with any potential assignee or potential
sub-participant or other person who is considering contracting with the Bank in
connection with a Transaction Document); or     (b)   to a person considering
entering into (or who enters into) a credit swap with the Bank involving credit
events relating to a Borrower or any of its Related Entities; or     (c)   to
officers, employees, legal and other advisers and auditors of a Borrower or the
Bank; or     (d)   to any party to this agreement or any related entity of any
party to this agreement, provided the recipient agrees to act consistently with
this clause 18.17; or     (e)   with the consent of the party who provided the
information (such consent not to be unreasonably withheld); or     (f)   as
required by any law or stock exchange.

    Each party consents to disclosures made in accordance with this clause
18.17.   18.18   Further steps       The Borrowers agree to do anything the Bank
asks (such as obtaining consents, signing and producing documents and getting
documents completed and signed):

  (a)   to bind the Borrowers and any other person intended to be bound under
the Transaction Documents;     (b)   to show whether the Borrowers are complying
with this agreement.

                   
© Mallesons Stephen Jaques
    Bridge Facility Agreement   25
8708728_9
    20 December 2006    

 



--------------------------------------------------------------------------------



 



18.19   Counterparts       This agreement may consist of a number of copies,
each signed by one or more parties to the agreement. If so, the signed copies
are treated as making up the one document.   18.20   Contracts (Rights of Third
Parties) Act 1999 (UK)       A person who is not a party to this agreement has
no rights under the Contracts (Rights of Third Parties) Act 1999 (UK) to enforce
any term of this Agreement.   18.21   Governing law       Each Transaction
Document is governed by the law in force in England and Wales and the Borrowers
and the Bank submit to the non-exclusive jurisdiction of the courts of England
and Wales and Victoria, Australia.   18.22   Serving documents       Without
preventing any other method of service, any document in a court action may be
served on a party by being delivered to or left at that party’s address for
service of notices under clause 17.3 (“Delivery”). The Borrowers have appointed
Jim Inches of the Loan Administration Department of the London Branch of Banco
Santander Central Hispano located at 100 Ludgate Hill, London EC4M 7NJ as their
agent for receipt of process in England and Wales in relation to any proceedings
before the English courts in connection with any Transaction Document, and
represent he has agreed to so act. The Borrowers agree that a failure by a
process agent to notify the relevant Borrower of the process will not invalidate
the proceedings concerned.

EXECUTED as an agreement

                   
© Mallesons Stephen Jaques
    Bridge Facility Agreement   26
8708728_9
    20 December 2006    

 



--------------------------------------------------------------------------------



 



Bridge Facility Agreement
Schedule 1 — Conditions precedent (clause 3.4)
Conditions to first drawdown

•   Each item must be in form and substance satisfactory to the Bank.   •   The
Bank may also require other documents and information (see clause 3.5(g))   •  
Certification is to be by a director or secretary of the applicable Borrower,
that the item is true and complete as at a date no earlier than the date of this
agreement.

                      Item   Form   Required for
1
  Constitution/memorandum and articles   Certified copy   Each Borrower
 
               
2
  Extract of minutes of a meeting of the Borrowers’ board of directors which
evidences the resolutions:   Certified copy   Each Borrower
 
               
 
  (a)   authorising the signing and delivery of the Transaction Documents to
which the entity is a party and the observance of obligations under those
documents; and        
 
               
 
  (b)   appointing Authorised Officers of the entity.        
 
               
3
  Specimen signature of   Certified copy   Each Borrower
 
               
 
  (a)   each Authorised Officer of the entity; and        
 
               
 
  (b)   each other person who is authorised to sign a Transaction Document for
the Borrowers.        
 
               
4
  This agreement fully signed.   Original   Each Borrower
 
               
5
  The BSCH Guarantee fully signed.   Original   Banco Santander
 
               
6
  Legal opinion from Pietrantoni Mendez & Alvarez LLP acting as Puerto Rico
counsel to each Borrower.   Original   Borrower

                   
© Mallesons Stephen Jaques
    Bridge Facility Agreement   27
8708728_9
    20 December 2006    

 



--------------------------------------------------------------------------------



 



Schedule 2 — Drawdown Notice (clause 3)

     
To:
  National Australia Bank
Offshore Banking Unit
Level 33, 500 Bourke Street
Melbourne, VIC 3000
Australia

 
   
Attention:
  Associate Director

[Date]
Drawdown Notice — Bridge Facility Agreement between Santander BanCorp, Santander
Financial Services, Inc. and National Australia Bank Limited, acting through its
offshore banking unit, dated [          ] December 2006 (“Bridge Facility
Agreement”)
Under clause 3.2 (“Requesting a drawdown”) of the Bridge Facility Agreement, the
Borrower gives notice as follows.1
The Borrower wants to borrow under the Facility.

•   The requested Drawdown Date is [          ]2.   •   The amount of the
proposed drawdown is US$[          ].   •   The proposed drawdown is to be paid
to:

     
Account number:
  [          ]
Account name:
  [          ]
Correspondent Bank:
  [          ]
Swift:
  [          ]
Beneficiary Bank:
  [          ]
Swift:
  [          ]
Beneficiary:
  [          ]

The Borrower represents and warrants that the representations and warranties in
the Bridge Facility Agreement are correct and not misleading on the date of this
notice and that each will be correct and not misleading on the Drawdown Date.
Clause 1 of the Bridge Facility Agreement applies to this notice as if it was
fully set out in this notice.

     
 
      [Name of person] being
an Authorised Officer of
[Name of Borrower]

Instructions for completion
1     All items must be completed.
2     Must be a Business Day within the Availability Period.

                   
© Mallesons Stephen Jaques
    Bridge Facility Agreement   28
8708728_9
    20 December 2006    

 



--------------------------------------------------------------------------------



 



Signing page
DATED: 21 December 2006

             
SIGNED for and on behalf of
    )      
SANTANDER BANCORP
    )      
 
    )      
 
    )      
 
    )      
/s/ Juan Pablo Pérez Hanley
    )     /s/ Carlos M. García
 
           
Signature
    )     Signature
 
    )      
Name: Juan Pablo Pérez Hanley
    )     Name: Carlos M. García
 
    )      
Title: SVP & Treasurer
          Title: Chief Operating Officer
 
           
SIGNED for and on behalf of
    )      
SANTANDER FINANCIAL SERVICES, INC.
    )      
 
    )      
 
    )      
 
    )      
/s/ José Ramón González
    )     /s/ María Calero Padrón
 
           
Signature
    )     Signature
 
    )      
Name: José Ramón González
    )     Name: María Calero Padrón
 
    )      
Title: Director
    )     Title: Director
 
           
SIGNED by
    )      
Anesh Balgobind
    )      
as attorney for NATIONAL
    )      
AUSTRALIA BANK LIMITED,
    )      
acting through its offshore banking
    )      
unit, under power of attorney dated
    )      
28 February 1991
    )      
in the presence of:
    )      
 
    )      
Graeme Paterson
    )     /s/ Anesh Balgobind
 
           
Signature of witness
    )     By executing this agreement the attorney
 
    )     states that the attorney has received no notice of
/s/ Graeme Paterson
          revocation of the power of attorney      
Name of witness (block letters)
           

                   
© Mallesons Stephen Jaques
    Bridge Facility Agreement   29
8708728_9
    20 December 2006    

 